ORDER
On September 10, 2007, respondent was placed on interim suspension. In the Matter of Cleveland, 375 S.C. 142, 651 S.E.2d 331 (2007). Respondent has filed a Petition to Terminate Interim Suspension. The Office of Disciplinary Counsel does not oppose the request.
We hereby lift the interim suspension. Respondent may be reinstated as a regular member in good standing of the South Carolina Bar upon showing he has paid the necessary license fees and met the applicable continuing legal education requirements. See Rule 410(p), SCACR (An attorney seeking to return to good standing must, in addition to any other requirement of reinstatement, pay the license fees for the year in which the attorney desires to be reinstated if the fees have not already been paid for that year.).
/s/Jean H. Toal, C.J.,
/s/Costa M. Pleicones, J.
/s/Donald W. Beatty, J.
/s/John W. Kittredge, J.
/s/Kaye G. Hearn, J.
FOR THE COURT